DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0243097 (Jones) in view of U.S. Patent Application Publication No. 2014/0121776 (Hunt) and U.S. Patent Application Publication No. 2016/0038301 (Wickham).
Regarding claims 1 and 6, Jones discloses an intervertebral implant for implantation in an intervertebral space between vertebrae, the implant comprising: a body (10) extending from an upper surface (18) to a lower surface (19), the body having a front end (11/12), a rear end (end portion of implant including tool engagement area 31) and a pair of spaced apart first and second side walls (lateral side walls of 10) extending between the front and rear ends such that an interior chamber (central void, see Fig. 6, e.g.) is defined within the front and rear ends and the first and second walls, the body defining an outer perimeter and an inner perimeter extending about 
Jones discloses wherein the solid support structure includes at least one solid strut (32) extending between the upper solid structure and the lower solid structure (strut 32 extends in the space between the upper and lower solid structures 18/19), but fails to disclose the at least one solid strut contacting both the upper and lower solid structures.  However, Hunt discloses an intervertebral implant (100) including solid upper rims and solid lower rims (see marked-up Fig. 1A below), wherein at least one solid strut (107a and 106) extending from at least one of the solid upper rims to at least one of the solid lower rims such that the at least one solid strut contacts both the upper and lower solid rims (see marked-up Fig. 1A below).  Regarding claims 7 and 8, Hunt further discloses wherein the at least one strut (107a) has an X-shaped configuration (see Fig. 1A), wherein the at least one strut (one of inner struts 106 connecting a lower node in external truss structure 105 to an upper node in internal web structure 104, see marked-up Fig. 1A below) extends from the solid inner rim of one of the upper or lower surfaces to the solid outer rim of the other of the upper or lower surfaces.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the solid support structure of Jones to include supporting struts that extend between and contact upper and lower solid structures as suggested 

    PNG
    media_image1.png
    574
    949
    media_image1.png
    Greyscale

Jones fails to disclose wherein the at least one solid strut is encapsulated by the integral porous structure, understood to mean the strut is completely covered by the integral porous structure.  However, Wickham discloses an intervertebral implant t (14) including at least one strut (30) that is fully encapsulated by an integral porous structure (32).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intervertebral implant of Jones to have fully encapsulated struts as suggested by Jones in order to facilitate additional tissue growth between adjacent tissue and the implant by providing porous structure along the entire lateral surface area of the implant (see Wickham, paragraphs [0022] and [0023]).
Regarding claim 2, Jones discloses wherein each of the side walls is defined by the solid support structure (32) and the integral porous structure (17), the porous 
Regarding claim 3, Jones discloses wherein the at least one side wall includes spaced apart solid upper rim members in the upper surface and spaced apart solid lower rim members in the lower surface (side walls include outer and inner rims of upper and lower plates 18/19) and wherein the at least one strut (32) is configured to extend between the rim members (struts 32 extends into the space between upper and lower rim members).
Regarding claim 4, Jones discloses wherein the at least one strut includes one or more cross struts extending between the solid upper rim members and one or more cross struts extending between the solid lower rim members (struts in the shape of teeth extending along top and bottom surfaces 18/19, see Figs. 1-6)  .
Regarding claim 5, Jones discloses wherein each of the cross struts defines a portion of a surface serration (struts in the shape of serrated teeth extending along top and bottom surfaces 18/19, see Figs. 1-6).
Regarding claim 9, Jones discloses wherein the front end includes a solid external concave wall (defined by nose extensions 13/15) with a portion of the porous structure (17) extending between the concave wall and the inner perimeter (porous structure 17 extends between concave wall and the inner perimeter defining central void, see Figs. 1-6).
Regarding claim 11, Jones discloses wherein the rear end is defined in part by a solid wall (solid wall defining tool engagement area 31) and in part by the porous 
Regarding claims 12, 16, and 17, Jones discloses an intervertebral implant for implantation in an intervertebral space between vertebrae, the implant comprising: a body (10) having a front end (11/12), a rear end (end portion of implant including tool engagement area 31) and opposed side walls extending between the ends (lateral side walls of 10, see Figs. 1-6), the body having an outer perimeter and an inner perimeter about an internal chamber (central void, see Fig. 6), the body comprising: an upper surface (18) and a lower surface (19), the upper surface defined by a solid upper outer rim (outer rim of 18) and a spaced apart solid upper inner rim (inner rim of 18) and the lower surface defined by a solid lower outer rim (inner rim of 19) and a spaced apart solid lower inner rim (inner rim of 19); a solid front wall (11/12) extending at the front end between at least the solid upper outer rim and the solid lower outer rim; a solid rear wall (defining aperture 31) extending at the rear end between at least the solid upper outer rim and the solid lower outer rim; each of the side walls including at least one solid strut (struts in the shape of teeth extending along top and bottom surfaces 18/19, see Figs. 1-6) extending between the solid inner and solid outer rims, and at least one solid strut (32) between one of the upper rims and one of the lower rims; and a porous structure (17) integrally formed with the solid upper rims, the solid lower rims and the solid struts in each of the side walls, the porous structure extending from the body outer perimeter to the body inner perimeter (see Fig. 1-6).
Jones fails to disclose wherein the at least one strut extends from at least one of the solid upper rims to at least one of the solid lower rims.  However, Hunt discloses an intervertebral implant (100) including solid upper rims and solid lower rims (see marked-up Fig. 1A above), wherein at least one strut (107a and 106) extends from at least one of the solid upper rims to at least one of the solid lower rims (see marked-up Fig. 1A below), wherein the at least one strut (107a) has an X-shaped configuration (see Fig. 1A), wherein the at least one strut (one of inner struts 106 connecting a lower node in external truss structure 105 to an upper node in internal web structure 104, see marked-up Fig. 1A below) extends from the solid inner rim of one of the upper or lower surfaces to the solid outer rim of the other of the upper or lower surfaces.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the side walls of Jones to include supporting struts that extend from the upper rims to the lower rims as suggested by Jones in order to help distribute loading forces received by the implant from surrounding tissue (see Jones, paragraphs [0030] and [0031]).  
Jones fails to disclose wherein each solid strut is encapsulated by the integral porous structure, understood to mean the strut is completely covered by the integral porous structure.  However, Wickham discloses an intervertebral implant (14) including at least one strut (30) that is fully encapsulated by an integral porous structure (32).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intervertebral implant of Jones to have fully encapsulated struts as suggested by Jones in order to facilitate additional tissue growth between adjacent tissue and the implant by providing porous structure along the entire lateral surface area of the implant (see Wickham, paragraphs [0022] and [0023]).
Regarding claim 13, Jones discloses wherein the at least one strut includes one or more cross struts extending between the solid upper rim members and one or more cross struts extending between the solid lower rim members (struts in the shape of teeth extending along top and bottom surfaces 18/19, see Figs. 1-6)  .
Regarding claim 14, Jones discloses wherein each of the cross struts defines a portion of a surface serration (struts in the shape of serrated teeth extending along top and bottom surfaces 18/19, see Figs. 1-6).
Regarding claim 18, Jones discloses wherein the front end includes a solid external concave wall (defined by nose extensions 13/15) with a portion of the porous structure (17) extending between the concave wall and the inner perimeter (porous structure 17 extends between concave wall and the inner perimeter defining central void, see Figs. 1-6).
Regarding claim 19, Jones discloses wherein the rear end is defined in part by a solid wall (solid wall defining tool engagement area 31) and in part by the porous structure (17) with portions of the solid support structure embedded in the porous structure defining a part of the rear end (see Figs. 1-6).
Regarding claim 20, Jones discloses a method of forming an intervertebral implant for implantation in an intervertebral space between vertebrae, the method comprising: forming an upper surface (18) defined by a solid upper outer rim and a spaced apart solid upper inner rim (outer and inner rims of 18, see Figs. 1-6); forming a lower surface (19) defined by a solid lower outer rim and a spaced apart solid lower inner rim (outer and inner rims of 19, see Fig. 1-6); forming a solid front wall (11/12) extending at a front end between at least the solid upper outer rim and the solid lower outer rim; forming a solid rear wall (wall portion including tool engagement area 31) extending at a rear end between at least the solid upper outer rim and the solid lower outer rim; forming side walls (side walls of 10) extending between the front and rear ends with each of the side walls including at least one solid strut (struts in the shape of teeth extending along top and bottom surfaces 18/19, see Figs. 1-6; or one of struts 32, as which rims the strut must extend between is not specified) extending between the solid rims and at least one solid strut (one of struts 32) extending between one of the upper rims and one of the lower rims; and forming a porous structure (17) integral with the solid upper rims, the solid lower rims and the at least one solid strut in each of the side walls, the porous structure extending from an outer perimeter of the implant to an inner perimeter extending about an internal chamber of the implant (see Figs. 1-6).
Jones fails to disclose the at least one solid strut contacting one of the upper rims and one of the lower rims.  However, Hunt discloses an intervertebral implant (100) including solid upper rims and solid lower rims (see marked-up Fig. 1A below), wherein at least one solid strut (107a and 106) extends from at least one of the solid upper rims to at least one of the solid lower rims such that the at least one solid strut contacts both the upper and lower solid rims (see marked-up Fig. 1A above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the side walls of Jones to include supporting struts that contact the upper and lower rims as suggested by Jones in order to help distribute loading forces received by the implant from surrounding tissue (see Jones, paragraphs [0030] and [0031]).  
Jones fails to disclose wherein each solid strut is encapsulated by the integral porous structure, understood to mean the strut is completely covered by the integral porous structure.  However, Wickham discloses an intervertebral implant (14) including at least one strut (30) that is fully encapsulated by an integral porous structure (32).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intervertebral implant of Jones to have fully encapsulated struts as suggested by Jones in order to facilitate additional tissue growth between adjacent tissue and the implant by providing porous structure along the entire lateral surface area of the implant (see Wickham, paragraphs [0022] and [0023]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wickham and Hunt, and further in view of U.S. Patent Application Publication No. 2018/0256336 (Mueller)
Regarding claim 10, Jones appears to disclose wherein the rear end is defined substantially by a solid wall (a solid wall defining tool engagement area 31 defines a substantial portion of the rear end of implant 10, see Figs. 1-6).  Alternatively, Mueller discloses an intervertebral implant (10) that includes a porous structure (15) integrated with a solid structure (12), wherein a rear end of the implant is defined substantially by a solid end wall (14).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Jones such that the rear end is defined by a solid wall as suggested by Mueller in order to provide additional solid reinforcement of the implant at a tool engagement area to help distribute loading forces received by the implant at the rear end.  
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive. 
claim 1, Applicant argues on page 8 of the Remarks that modifying the solid support structure of Jones to include supporting struts connecting the lower solid structure to the upper solid structure would render Jones unsatisfactory for its intended purpose.  Applicant argues that Jones requires there to be a gap 21 between upper and lower solid structures to provide flexibility during insertion and post-operation, citing paragraph [0121] of Jones for support; thus, modifying Jones to include solid struts would render the implant incapable of compressing or flexing.  The examiner disagrees.
First, the examiner notes that paragraph [0120] of Jones states that “[t]he leading edge of the implant 10 is further comprised of an optional gap 21 that separates the upper nose 11 from the lower nose 12.”  Thus, the gap 21 is an optional feature not required to be present in implant of Jones and its absence would not render the implant of Jones inoperable for its intended purpose.  Second, when present, the gap 21 is located in the front end (i.e., nose) of the implant to provide a level of flexibility in the nose of the implant; struts present in the side walls would not limit the ability to provide flexibility in the nose.  Third, Hunt teaches that the presence of struts connecting upper and lower solid structures facilitates an implant’s handling of compression by providing structural support to help distribute loading forces (see Hunt, paragraphs [0030] and [0031]).  Thus, the examiner’s modification improves the ability of the implant of Jones to handle compressive forces rather than destroys this ability.  
Applicant argues on pages 8-9 of the Remarks that the examiner’s obviousness rationale is based on conclusory statements.  The examiner disagrees.  As noted above, the examiner stated it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the solid support structure of Jones to include supporting struts that extend between and contact upper and lower solid structures as suggested by Hunt in order to help distribute loading forces received by the implant from surrounding tissue (see Hunt, paragraphs [0030] and [0031]).  Thus, the examiner provided articulated reasoning for making the proposed combination: including connecting struts between upper and lower solid structures in the side walls of Jones would help distribute loading forces (such as compressive forces) received by the implant from surrounding tissue.  Further, this articulated reasoning is supported by rational underpinnings as Hunt suggests in paragraph [0030] that such struts can “be employed to receive and distribute throughout the web structure loading forces of the surrounding tissue (e.g., vertebra, bone, or the like)” and suggests in paragraph [0031] that such struts “support implant 100 against tensile, compressive, and shear forces” and “provide support against tensile and compressive forces acting vertically through the implant”.  Applicant argues that Jones does not state there is a drawback to the absence of the struts suggested by Hunt.  However, this does not mean that the functioning of implant of Jones would not be improved by the presence of struts as suggested by Hunt.  
On page 10 of the Remarks, Applicant relies on the arguments made above regarding claim 1 to argue for the allowability of claims 12 and 20.  Thus, the examiner similarly relies on the above rebuttal to Applicant’s arguments in response to Applicant’s arguments regarding claims 12 and 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773